Foster, J.
This cause depends upon the principles deter mined in Whipple v. Robbins, 97 Mass. 107. The insurance company was summoned as trustee in the present action in August 1865; and an action was then pending against the com pony, in favor of the present defendant, in the state of Maine. The pendency of this prior suit is relied upon by the corporation as a reason why it should not be charged as trustee in this Commonwealth.
A trustee process pending in one state has been held a good defence to a subsequent action brought in another jurisdiction by the defendant in the first suit against his debtor, the trustee. This is Embree v. Hanna, 5 Johns. 100. A subsequent trustee process in one state is not pleadable puis darrein continuance to defeat an action previously commenced against the trustee by his creditor in another state. Wallace v. McConnell, 13 Pet. 136. Payment by one charged as trustee on a judgment recovered in one state, when an action was previously pending in another in favor of the defendant in the trustee process against the trustee, cannot be made available as a defence to the action first instituted. This is Whipple v. Robbins.
These adjudications are different applications of the same principle. A trustee process is in the nature of a proceeding in rem. It is a sequestration of the debt due from the trustee, in order that it may be devoted to the payment of one to whom the trustee’s creditor is himself indebted. After its commencement, the trustee is not subject to an action by his creditor. The only exception is, where both suits are within the same jurisdiction and under a system of procedure which regulates both, so as to afford the trustee complete protection against a double liability. If the trustee process is prior in time, it is a *315defence to a subsequent action against the trustee in another state. The doctrine constitutes an important exception to the ordinary rule that lis pendens in a foreign court is not a good plea. It is essential to justice, and to the protection of the party summoned as trustee, who might otherwise be harassed and imperilled without any fault of his own.
The trustee process in our own courts must therefore yield to the prior action in Maine, and the trustee is discharged. This result disposes also of the controversy between the plaintiff and the claimants of the funds in the hands of the supposed trustee; and the plaintiff’s exceptions upon that issue need not be examined, but are immaterial and for that reason must be overruled.